Title: To George Washington from Benjamin Lincoln, 24 September 1788
From: Lincoln, Benjamin
To: Washington, George



Hingham [Mass.] Sepr 24 1788

I was my dear general a few days since in Boston where I had the pleasure of receiving your favor of the 23d Ulto.
The information which your Excellency has received, respecting the machinations of the antifederal characters, appears from what circulates in this part of the country, but too well founded. I have no doubt, but every exertion will be made to introduce into the new government, in the first instance characters unfriendly to those parts of it, which in my opinion are its highest orniments and its most precious jewels. To this they will be induced from two considerations at the least—The first with a view totally to change the nature of the government immediately—But should they fail of that, they will then have it in their power to introduce into all the important offices in government men of their own sentiments, so that in a short time by their influence they may bring about that change which cannot at first or in any other way be effected by them.
Should these events take place, the situation of the federalists will be humiliating indeed. They will soon have the mortification of seeing that all their exertion for establishing a government, for promoting the honour, & for securing the freedom and felicity of the people have proved ineffectual not only so but they will find themselves buried in such obscurity as to be totally unable to rise with that influence necessary to have any controul over public men or public measures. Their only hope then can be, a forlorn in truth, that when the government established shall be found insufficient to answer the great and interesting purposes which it should embrace and when the distresses of the people in consequence thereof, are evinced by clamours and out rage against it, and things fall back into a state of confusion they may possibly stand on a floor with others. A melancholy consideration however, though the punishment

suffered hereby would be but just should this train of evils take place in consequence of our own indolence and in attention.
There never was an instance when it could have been more necessary to call into exercise the wisdom the prudence and patriotism of the United States than it will be in the important transactions of appointing the executive and the legislative branches of the new government. For the first impressions made therein will probably give a tone to all future measures.
We are happy here in finding it to be the unanimous voice of this rising empire, that your Excellency who has so just a claim to the merit of its establishment, should now take it under your protection. The share your Excellency holds in the affections of the people, and the unlimited confidence they place in your integrety and judgment, gives you an elevated stand among them which no other man can or probably ever will command. These things must insure to your Excellency all which a susceptible mind can wish, a power of promoting in the highest degree the happiness of a virtuous and an enlightened country.
But will not these very important considerations alarm those antifederal characters before mentioned? They must know that the influence your Excellency will have in the organization of the new government and in enforcing the precepts of it, will embarrass their Scheams if not totally baffle them. Surely they must know that these consequences will follow your acceptance of the important trust. We must therefore expect and we should be guarded in every point to prevent the influence of the intreagues and combinations of those who wish to set every thing again afloat. They will endeavour, as one of the most probable means by which they can effect their purposes, to prevent your Excellencys acceptance of the Presidency, your election they cannot hinder.
It seems to be the general voice so far as I can obtain a knowledge of it that Massachusetts may expect the vice President will be taken from this State. Governour Hancock and the honbe Mr John Adams are considered as the candidates for that office—It is said that the Governour has publicly declared that he would not accept it should he be appointed to the office—I think he will not be very open in divulging this sentiment,

though I am of opinion that in some unguarded moment it might have escaped him for he is I am confident flattered by his friends, that from the nature of making the choice he may possibly be the president[.] This in the idea of some is above all things to be deprecated, however we need not be anxious it cannot take place, for there certainly will be a division of the votes between Mr Hancock & Mr Adams the latter in my opinion will be the man for I cannot believe that the Governour would under his present want of health leave this government even if he should be elected second in the new one—I am prompted to wish that Mr Adams might come in from the double motive, that from his knowledge and rectitude he will be able to render the most essential services to the United States and that with him your Excellency will be perfectly happy—I am however very apprehensive that the antifederal junto will attempt from sinister views to prejudice your Excellency and to fix in your mind the most unfavorable ideas of him and they will endeavour to persuade you that the moment such a connexion shall take place your Excellency must bid adue to all hope of future happiness in public life. Perhaps these apprehensions are not well founded, I hope they are not, but when it is considered how dangerous your Excellencys administration must be to the views of that party we cannot suppose that they will stick at any thing to prevent its taking place.
I am happy in knowing Mr J. Adams my acquaintance commenced with him early in life, few men can boast of equal abilities and information and of so many virtues, his foiables are few, I am happy in knowing his sentiments of your Excellency, there is not virtue in your character, which the most intimate of your friends have discovered but it seems to be known and acknowledged by him—I am, from a free conversation with him, as well as from his general character perfectly convinced that there is not a man in this part of the confederecy if one can be found through the whole of it, who would render your Excellency situation at the head of the government more agreeable or who would make it more his study that your Administration should be honorable to yourself and parmanently interesting to the people.
I have my dear General thus freely written from the fullest

conviction of duty and in perfect confidence in your Excellency I feel my self exceedingly interested to see such a government as we want and need established without loss of time—I have many motives to wish it besides my regard, for the general good—I hope yet to live and enjoy the blessings of it—I have a large rising family who may share the fate of those about them, if things go well they may be happy if other wise they must partake in the common misery. I wish to see a government in existance and properly administred that I may not suffer the sad mortification which would take place if after all the toils dangers and sufferings of a long and distressing war prosecuted for the purpose of warding off an impending blow and of establishing our country in those rights to which they were justly entitled the people should from any conduct of theirs lose those blessings which to secure was the sole end of the important struggle. I have the honour of being my dear General with the most perfect esteem Your Excellencys most affectionate humble servant

B. Lincoln

